         Case 1:18-cv-02611-RDM Document 2 Filed 11/13/18 Page 1 of 4




            IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                               Civil Division

Bertha Mae Broome                              :
                                               :
                          Plaintiff,           :
v.                                             :      Civil No. 2018-CA-006376 B
                                               :      Calendar 8
WASHINGTON METROPOLITAN AREA                   :      Judge William M. Jackson
TRANSIT AUTHORITY                              :      Next Event: Initial Conf.
600 5th Street, N.W.                           :      December 14, 2018 at 9:30 a.m.
Washington, DC 20001                           :
                                               :
                          Defendant.           :

          ANSWER AND JURY DEMAND OF DEFENDANT WASHINGTON
               METROPOLITAN AREA TRANSIT AUTHORITY

      Defendant WMATA answers the complaint as follows:

                                  FIRST DEFENSE

      Defendant WMATA answers Plaintiff’s numbered paragraphs as follows:

      1. With regard to Plaintiff’s Paragraph 1, WMATA admits only that this court has

jurisdiction under D.C. Code 9-1107.01(81).

      2. WMATA is without sufficient information to admit or deny the allegations of

Paragraph 2 of Plaintiff’s Complaint. Therefore, they are denied.

      3. Paragraph 4 is denied.

      4. Paragraph 6 is denied.

      5. To the extent paragraph 7 states an incomplete, or incorrect, legal conclusion,

no answer is required. To the extent an answer is required, denied.

      6. To the extent paragraph 8 states an incomplete, or incorrect, legal conclusion,

no answer is required. To the extent an answer is required, denied.

      7. Paragraph 9 is denied.
         Case 1:18-cv-02611-RDM Document 2 Filed 11/13/18 Page 2 of 4




      8. Paragraph 10 is denied.

      9. Paragraph 11 is denied.

      10. Plaintiff’s second Paragraph 9 is denied.

      11. Plaintiff’s second Paragraph 10 is denied.

                                  SECOND DEFENSE

      The Complaint fails to state a claim upon which relief can be granted.

                                    THIRD DEFENSE

      The injuries, losses and damages, if any, suffered by the plaintiff, are the result of

her sole and/or contributory negligence.

                                   FOURTH DEFENSE

      The injuries, losses and damages, if any, suffered by the plaintiff, are the result of

her voluntary assumption of the risk.

                                    FIFTH DEFENSE

      Some or all of plaintiff’s claims are barred by WMATA’s sovereign and

governmental immunity under Section 80 of the WMATA Compact.

                                    SIXTH DEFENSE

      WMATA intends to rely on all defenses available from the evidence at the time of

any trial and expressly reserves the right to assert such defenses as the facts become

known.

                                  SEVENTH DEFENSE

      If the Plaintiff was injured as alleged in the complaint, his injuries, if any, were the

sole result of the acts of a person or persons other than WMATA or WMATA’s servants,

agents, or employees acting within the scope of their employment.

                                             2
         Case 1:18-cv-02611-RDM Document 2 Filed 11/13/18 Page 3 of 4




       WHEREFORE, WMATA moves that this case be dismissed, that it be awarded

the costs of this litigation, and that plaintiff takes nothing on the Complaint.


                                    Respectfully submitted,

                                    DEFENDANT WMATA



                                    /s/ Nicholas L. Phucas
                                    Nicholas L. Phucas, #475163
                                    Senior Counsel
                                    WMATA - 600 Fifth Street, N.W.
                                    Washington, D.C. 20001
                                    (202) 962-2886




                                      JURY DEMAND

       WMATA hereby demands a trial by jury as to all issues.

                                    /s/ Nicholas L. Phucas
                                    Nicholas L. Phucas #475163




                                              3
        Case 1:18-cv-02611-RDM Document 2 Filed 11/13/18 Page 4 of 4




                           CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that on this 5th day of November, 2018, a copy of the

foregoing Answer and Jury Demand of Defendant WMATA was served electronically to:


     Paul J. Duffy
     3331 Toledo Terrace, Suite 306
     Hyattsville, MD 20782

                               /s/ Nicholas L. Phucas
                               Nicholas L. Phucas #475163




                                        4
